 EDWARDS TRANSPORTATION CO.3Edwards Transportation CompanyandInland Boat-men's Union of the Seafarers'International Unionof North America,Atlantic,Gulf, Lakes and InlandWaters District,AFL-CIO. Case 15-CA-3613December 7, 1970DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn July 8, 1970, Trial Examiner Marion C. Ladwigissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner further found that Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended that such allegations bedisinissed. Thereafter, Respondent filed exceptions tothe Trial Examiner's unfair labor practice findingsand a supporting brief, and the General Counsel andthe Charging Party filed briefs in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.As more fully set out by the Trial Examiner,Respondent operates about 21 tugboats in Louisiana.Following an organizational campaign, the ChargingParty and Respondent signed a Stipulation forCertificationUpon Consent Election. The electionwas held on February 14 and 24, 1969, and the Unionreceived a majority of the votes. Respondent thenfiled objections which are currently pending.The complaint alleges that preceding the election,Respondent engaged in, and employed a deckhand,Frank, to engage in, surveillance of union activity inviolation of Section 8(a)(1) of the Act. The TrialIThe Board has reviewed the affidavitof LeroyJones and finds withoutmerit Respondent's contention that the Trial Examiner erred in refusing tocompel the General Counsel to furnish the affidavit to Respondent for usein cross-examining Jones The affidavit, which was given to a Board agentin connection with Case15-RC-4057,does not relate to the subject matterof Jones'testimony in this proceeding The Trial Examiner'sruling isExaminer concluded that Respondent did employFrank to spy on union organizational activity, thatFrank made periodic reports to Respondent's person-nelmanager, Stewart, and that Stewart used thisinformation to deny union organizers access toRespondent's boats. The Trial Examiner's conclu-sions are based on the following facts found by himand supported by credited evidence: Soon after theUnion began its organizational campaign, Frankvoluntarily went to Stewart and offered to find outwhich employees favored the Union and to report thenames to Stewart. Stewart agreed, and, thereafter,Frank went from boat to boat gathering informationand reporting to Stewart.2 On February 7, 1969,Stewart drove Frank to a motel. During the rideStewart told Frank that the union organizers werealso staying at the same motel. When Frank checkedinto the motel he heard a shortwave radio in the nextroom and concluded that the organizers were in thenext room monitoring the activity of Respondent'sboats. Frank then telephoned Stewart who told him tofind out which boats theorganizerswere going to visit.Later,Respondent's dispatcher, Falls, arrived at themotel, listened through the wall to the radio, gaveFrank money, and told him to stay at the motel and tofind out where the organizers were going. Fallsassured Frank that he would receive his full salaryplus expenses.Frank stayed at the motel from February 7 untilFebruary 13, the day before theelection.During thattime, Frank became friendly with the unionorganiz-ers who believed that Frank was staying at the motelbecause of an old injury. Frank accompanied theorganizers throughout the week and made dailyreportsof their activities to Stewart either bytelephone or handwrittennotes.Prior to Frank'sarrivalat the motel theorganizershad boardedRespondent's boats withoutincident,but beginningwithFrank's arrival theorganizersweremet bycompany personnel who prevented them from visitingthe crews.Although the Trial Examiner found that Frank wasnot an entirely credible witness, particularly withrespect to his activities immediately prior to his arrivalat the motel, he credited Frank's account of the eventsdescribed above which occurred when and afterFrank arrived at the motel, based in part ondemeanor. Unlike our dissentingcolleague,we findthat the Trial Examiner was not required to discounteverything Frank testified to because he did notbelieve all of it. Nothing is more common than toconsistentwithSec 102 118, National Labor Relations Board Rules andRegulations,Series 8,as amended, and withByrneDairy,Inc.,176 NLRBNo 402This conductwas outside the 6-month limitation period provided forin Sec10(b) of the Actand was receivedonly asbackground to theviolation alleged in the complaint187 NLRB No. 2 4DECISIONS OF NATIONALLABOR RELATIONS BOARDbelievesome and not all of what a witness says.N.L.R.B. v. Universal Camera Corp.,179 F.2d 749(C.A. 2). The probative force that should be given anExaminer's report reaches its highest significancewhen an issueturns on credibility.RockyMountainNatural Gas Co. v. N.L.R.B.,326 F.2d 949 (C.A. 10).The Board will not overrule a Trial Examiner'scredibility findings except where the clear preponder-ance of all the relevant evidence convinces the Boardthat the findings are incorrect.Standard Dry WallProducts, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A.3).Having carefully reviewed the record, we concludethat the Trial Examiner's credibility findings are notcontrary to the clear preponderance of all the relevantevidence. Accordingly, we find no basis for disturbingthose findings. We therefore adopt the Trial Examin-er'sconclusion that Respondent violated Section8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Edwards Transportation Company,New Orleans,Louisiana,its officers,agents,succes-sors, and assigns, shall take the action set forth in theTrialExaminer's recommended Order.CHAIRMANMILLER,dissenting:Iam unable to agree that there is substantialcredible evidence in the record to support thefindings, which is essentially based on the testimonyofdeckhand Frank, that Respondent employedFrank to engage in surveillance of union activities.From the outset the Trial Examiner found thatFrank's testimony was contradicted by the documen-tary evidence. Thus, according to the payroll records,Frank did not serve on the particular boats on theparticular days to which he testified, nor did he callStewart from his home at the time he said he did.Relying in part on Frank's demeanor, the TrialExaminer characterized Frank's testimony as to theseand other events as "suspect,"and "incorrect." Inaddition, the Trial Examiner found that Frank"appeared to be testifying under considerable emo-tional stress"; "was not a forthright witness"; con-cealedmatters on direct examination;and "wasprobably endeavoring to conceal what actuallyhappened." Likewise, I regard as significant thatFrank is completely discredited by the Trial Examinerwith respect to two other allegations in the complaint,and those findings were not excepted to.In these circumstances, Frank's unsupported testi-mony (which the Trial Examiner called not entirelytrustworthy, even with regard to the crucial eventsherein)alone is insufficient to warrant a finding thattheGeneral Counsel hassustainedhis burden ofproof. The Trial Examiner seems to have found that,though the General Counsel's witness was dishonest,he was less dishonest than Respondent's witness. Tome, in the determination of litigated facts, thetestimony of one who has been found so unreliablecannot provide that preponderance of the evidencewhich the statute requires.Therefore, I would dismiss the complaint in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMARIONC. LADWIG,Trial Examiner:This case was triedat New Orleans,Louisiana,on May19-20, 1970,pursuantto a charge filed on August 4, 1969,1by Inland Boatmen'sUnion of the Seafarers'InternationalUnion of NorthAmerica,Atlanta,Gulf, Lakes and Inland Waters District,AFL-CIO,herein called the Union,and pursuant to acomplaint issued onApril 10, 1970. The primaryissues arewhether the Respondent,Edwards Transportation Compa-ny, herein called the Company, (a) employed a deckhand toact as a companyspy ata motel where the Union hadorganizing headquarters,(b)made threats of discharge,violence,and loss of benefits,and (c)created theimpression of union surveillance, in violation of Section8(a)(1) of the NationalLaborRelations Act, as amended.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel,the Company, andthe Union,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAND THE UNIONINVOLVEDThe Companyisengaged in the business of marinetowing at New Orleans and other places in Louisiana,where it annually receives materials valued in excess of$50,000 directlyfrom outside the State.The Companyadmits,and I find, that it is an employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct, and that the Unionis a labor organization within themeaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Companyoperates a fleet of about 21 tugboats inLouisiana.The Union began organizing the nonsupervisorypersonnel on the tugboats,and on December 11, 1968, fileda petition for an election.On January 15, the Company andthe Union signed a stipulated consent-election agreement.The election was held on February 14 and 24, and the'All dates, unless otherwise indicated,are in 1969 EDWARDS TRANSPORTATION CO.Union received a majority of the votes.On March 4 theCompanyfiled timely objections,whichare still pending.Inasmuch as the Union's charge herein was not filed andserved untilAugust 4,noneof the Company's conductbefore February4 is allegedto have violated the Act.(Threeallegations in the complaint,thatPersonnelManager Billy Stewart unlawfully interrogated,and madethreats to, an employeeon February7,were withdrawn atthe trial when the company records revealed that thealleged conduct,even if proved,would haveoccurredbefore February 4.)However,asbackground,theGeneralCounsel didintroduce testimonyby anotheremployee of assertedcompany conduct occurringbefore February4, in supportof the contention that later,during the week preceding theFebruary14 balloting,this employee,deckhand Louis A.Frank,was "a paidspy for the Company." As held inLocalLodge No. 1424,International AssociationofMachinists[Bryan Mfg.Co.] v.N. L R. B.,362 U.S. 411, 416-417 (1960),such"earlier eventsmay beutilized to shed light on the truecharacter of matters occurring within the[Sec. 10(b) 6-month] limitations period."Former employee Frank testified that in the latter part ofDecember 1968, hevoluntarilywent to Personnel ManagerStewart and offered to go out and find some informationabout theUnion. (Frank testified that he wanted apromotion from deckhand,paid $15.50 a day,to wheelman,paid $27 aday.) Steward indicated that he thoughtFrank'sidea was a good one and stated(in Frank's words), "Gofind out who all wasfor the Union, and if they donesomething wrong on the boat,he was going to let them go."Thereafter,Frank went from one boat to another, "wentalong with"the crew"like I wasfor the Union,"and "theones that was for it,Iwould write down on a piece of paper,and I would give that informationback toBilly Stewart,"until aboutFebruary 3. (The evidenceshows that heworked on three tugboats in the latter partof January andearly February,but does not disclose where he was assignedin December and earlyJanuary.)Personnel Manager Stewart,on the other hand,testifiedthat he never talked to Frank about theUnion beforeFebruary 7. Frank'sand Stewart'scredibilitywillbediscussed hereafter.It is not disputed that during his employmentwith theCompany,he received two injuries: one to his nose onThanksgivingDay 1967 andone to his eye inNovember"the followingyear,"1968.B.Allegationof Company Spy1.Going to motel and being paidDeckhand Frank and Personnel Manager Stewart bothtestified that on or about Friday,February 7, Stewart droveFrank to the K'Teri Motel(in Chalmette, Louisiana) wherethey knew union representatives were staying, and thatFrank thereafter reported to Stewart information about theUnion'sactivities.However,neither Frank nor Stewartgave a satisfactory account of the circumstances.a.General Counsel's version5Frank,testifying for the General Counsel,gave incorrecttestimony that he hadbeen on leave,rather having gonefroma boat to themotel.He testified that he was on thetugboatKeithSterlingfor a few days,that he switched totheD'Artagnan,and that on leavingtheD'Artagnan,hecontacted Stewart inthe Company's Chalmetteoffice for aloan, and then went home(about 200 miles away). Hetestified that he was not sure of the dates,but he believedthathe lefttheD'Artagnanabout February 3, and that aboutFebruary 6 he telephoned Stewart aboutreturningto work.The payroll records show that he had been on theKeithSterling,andthat on January 23 he left thattugboat andboarded theD'Artagnan,which heleft atChalmette a daylater,on January24. Therefore,itwouldappear that ifFrank didgo home after leavingtheD'Artagnan,he did soon January24 (not February3).More important,however,the payrollrecords show that if he thereafterplaced atelephone call from his home to Stewart to get permission toreturn towork,this happenedin late January (not February6). The recordsshow that he returnedto work on January30, aboardthe tugboatG.C. Linsmier,and thathe left thatboat at 2:30 p.m., February 6. Therefore, according to thecompany records, Frank couldnot have been at home onFebruary 6.Frank nevertheless testified that when he called fromhomeabout February6, Personnel Manager Stewart saidhe could returnto work. Then whenhe arrived at Stewart'soffice aboutFebruary7, Stewart advised himthat the boatwould not be in until thenext day. According to Frank,Stewart gave him a loan for 1 day's rent, gave him a ride tothe motel,and on theway "told meto be careful and keepmy eyes andears open,that the SIU men from the unionhall were there, andto reportif anythingmight be helpful."When Frankgot to his room,he found that he was in aroom next to where theUnion hadits shortwave radio,monitoring the radio conversations betweenthe Company'stugboats.He telephoned Stewart,who told him to keep hisears open,that he might be able to determinewhich boatsthe union men would be visiting.Thereafter,DispatcherJoe Falls arrivedfrom Stewart's office, listened to theUnion'smonitor for a while,and told Frank that he"shouldstay overfor anotherfew days anyhow." Falls toldhim that hewould be paidhis full salary while staying in themotel,plus expenses, and advanced him more than enoughmoney in cash topay for aweek's rent.Later Frank talkedagain to Stewart, who "said itwould be veryhelpful" ifFrank couldget all the information,and that"I would beon the payroll." Franksigned a "slip" (or receipt) for eachof the advances that week.On direct examination,Frankgave no information aboutbeing instructed by Personnel Manager Stewart to useFrank's 1967 nose injuryas an excuse forbeing at themotel.According to Frank,he went to the motel to wait aday for thearrival of a boat;whereas thedocumentaryevidence shows that he had beenon a boat since January30, and that he left the boatat 2:30 p.m. the day before,February 6.On cross-examination, when he appearedto be testifyingunder considerable emotional stress, he gave informationwhich at least implied that spying was his purpose for going 6DECISIONSOF NATIONALLABOR RELATIONS BOARDto the motel in the first place. Upon being asked if he evertold anybody that he moved into the K'Ten Motel directlyfrom off a boat, he testified that he had-that he told one ofthe union officials in the motel, "just like Billy [Stewart]told me to tell them . . . that I had got hurt or got inured"On redirectexamination,he testified further that when hechecked into the motel, he told them "I was hurt, that I wasgoing to the doctor the next day." (He did visit a doctor, butthat was in Houston-about 365 miles away-10 dayslater.)Frank then volunteered that the Company "didn'twant them to know that I was set up in there for spying onthem".On recross-examination, Frank was asked whetherhe testifiedthat "going to the motel" was more orless hisidea and whether he volunteered to do it. He responded,"Well,Mr. Billy Stewart didn't want me to say anythingabout it or get him in trouble either. I was thinking aboutmy job,just like everybodyelse was."For some undisclosed reason, Frank concealed othermatters aswell when testifying on direct examination. Forexample, he testified on direct about engaging in unionactivitysurveillance for the Company, beginning inDecember. He gave no hint that he had volunteered to dothis until he was asked by company counsel on cross-examination,"Louis, didn't you initially go to Billy Stewartand volunteer to go out and find some information aboutthe Union." Frank then answered, "At first I did, yes. Hethought it was a pretty good idea." (I note that even thoughthe company counsel asked this question about Frankinitially volunteering, Stewart later denied that he had evertalked to Frank about the Union until they rode together tothemotel on February 7. 1 discredit Stewart's denial.)Frank's testimonyis alsosuspect because he indicated thathe had given incorrect information a year earlier, when hegave a prehearing affidavit to a Board agent in support ofthe Company's election objections. He testified that whenhe gave that March 11 affidavit, he was frightened andworried about his job, and was "doing what Billy Stewartwanted me to do." In determining his credibility, I havealsoconsidered his testimony that after he gave theaffidavit, he lost friends and was called a "two-timer"; thatwhen the Company "didn't give me the job that they hadpromised me," he reported his surveillance activity to theunion officials who helped him get a wheelmanjob, whichhe did not keep because he could not get along with thecaptain; that he was currently unemployed; and that whenhe was subpenaed by the General Counsel, he spoke to bothPersonnelManager Stewart and the Union before testify-ing.Having considered all the foregoing, and having observedhis demeanor on the stand, I have concluded that Frankwas not an entirely forthright witness, and find that he wasprobably endeavoring to conceal what actually happenedwhen he testified that he originally went to the motel to waita day for a boat.A questionremainswhether or not Frank's testimonyshould be credited to the extent that he testified that hestayed at the K'Ten Motel about a week before theFebruary 14election asa paid spy for the Company, andthat Personnel Manager Stewart instructed him to use his1967 nose injury as an excuse for being there.b.Company's versionGeneral Manager Stewart, while correctly testifying thatdeckhand Frank left the boat on February 6, gave a mostdubious account of how Frank stayed at the motel withoutany money being advanced to him, and how Stewartshowed no interest in Frank's surveillance of the Union'sactivities.Stewart testified that Frank called on February 6, fromthe G.C. Linsmier,said that his nose was bothering him,and got approval to leave the boat. The next morning,February 7, Frank was "just middling around more or lessin the office and you know, he told me, the splinters were inhis nose and bothering him, andall I said,Louis,you shouldgo see a doctor."(Emphasis supplied.) Frank asked if hecould hitch a ride with Stewart, who was going to the postoffice. Stewart testified, "I said, sure, you can. So I droppedLouis off in front of the K'Teri Motel." Stewart then added,"I don't remember discussions from the office to the motelthatwas of any significance or ordinarily I wouldremember it."Q.Okay, did he say he was staying at the K'Teri?A.Yes, he has stayed at the K'Teri Motel.Q.And did you tell him that the union people werestaying in there?A.I mentioned to him,I said, "Now, Louis, themenfrom the union are staying here also. "*s•ssNow, when isthe next timethat you heard fromLouis about the Union?A.Louis called me . . . around 8:30 or 9 o'clock atmy home . . . and he says, "I am in the K'TeriMotel, and I am right next door to the unionpeople." I said, "Well, Louis, I mean,well, sowhat?"He said, "well, I can hear a radio, a boatradio. I can hear boats talking." I said, "Well,what are you going to do, Louis." He said "I amgoing to stick around and see what is going on." Isaid, "Well, okay, Louis, I appreciate your callingbutthereisnothingI can do."So that was ourconversation.Q.Was anything said about a transmitter or areceiver?A.He says "I hear boats talking so apparently theygot a transmitter in there, a receiver in there." Isaid,"Well, they can have a receiver ... .Anyone can have a monitoring device. [Emphasissupplied.]Stewart denied giving any money to Frank, or givingDispatcher Falls money to give to him. Stewart testifiedthat he keeps company money for expense purposes, butthat Falls does not and that Falls has no authority to giveout money. (Falls did not testify.) Stewart denied tellingFrank that he would be paid hiswages.Thus, according toStewart's testimony, Stewart merely mentioned to Frankthathe should see a doctor (without making anyappointment or offering him any money to live on whileaway from work); Frank asked for a ride to the motel, andStewart casually mentioned that union representatives werestaying there; Frank himself decided to "stick around and EDWARDS TRANSPORTATION CO.see what is going on" after the union radio was discovered,even though (Stewart claims) they had never discussed theUnion before, and despite Stewart's purported advice thatFrank should see a doctor; and Stewart indicated nointerest in what the Union was doing, and gave Frank noadvance either to pay the rent or to live on. In histestimony, Stewart mentioned nothing about telephoningthe Houston office, reporting Frank's need for money, orarranging to have Frank paid his wages as advancemaintenance.Frank's need for living expenses was revealed by the nextcompany' witness, General Manager John E. Redding, fromthe Company's Houston office. He testified that Stewarttelephoned him on the evening of February 6 or themorningof February 7 and reported that Frank had toleave the boat because of the nose injury and that "Louiswould need some money while he was off the boat foradvance maintenance." Redding testified that he instructedthe bookkeeper "to pay Louis on this boat as advancemaintenance," that the check was issued "probably" onFebruary 6 or 7,and "was sentto him immediately." Thistestimony would explain how Frank was able to stay for aweek at the motel, and would tend to confirm Stewart'stestimony that the Chalmette office did not advance Frankany money that week (contrary to Frank's testimony). Butthe documentary evidence contradicted Reddmg's testimo-ny. The payroll records show that Frank's paycheck wasnot written and sent to him on February 6 or 7. It waswritten on February 17, when it was given to Frankpersonally in Houston-after Frank had already checkedout of the motel and after the February 14 balloting-whenFrank was in Houston for a physical examination for his1967 nose injury. (Although arguingin itsbrief that "Therewas noothermoney paid to Frank," the Companyconceded that the signing of a "slip" for each advance-ascontended by Frank-"would have been in accordancewith the company practice on wage advances, and any cashwould have been deducted from his pay.") When shown thepayroll records,Redding offered no explanation howFrank's reported need for moneywas met in the meantime.Redding testified, "It was a question of getting it to himright then . . . we knew he was off the boat, and knew heneeded the money, I gave them instructions to get him themoney as quickly as they could . . . the check was notmade until the 17th and I don't know why it was not made,because normally we get it out quicker." Evidently Redding(who impressed me as an honest witness) did not know orrecall that the February 17 paycheck was given to Frank mperson, or what arrangements had been made to advanceFrank money in the meantime. I credit Frank's testimonyabout being told he would be on the payroll and aboutreceiving several advances in cash during the week beforethe election. (The records show that he was paid his fullwages,at $15.50 a day, on the G.C. Linsmierfrom January30 through February 12, wages at the higher rate of $18.50 aday for February 13 through 15, and wages at $15.50 a dayfor Sunday and Monday, February 16 and 17, when he wasin Houston for the physical examination. Redding testifiedthat the wages could be collected from the insurancecompany as advance maintenance.)Although GeneralManager Reddmg impressed me as a7crediblewitness,PersonnelManager Stewart did not.Stewart appeared nervous and tense while testifying, and attimes would take a deep breath or a long pause beforeanswering, as if he were attempting to fabricate testimonyfavorable to the Company rather than reveal what actuallyhappened. He not only gave some dubious testimony, asindicated above, but he also gave conflicting testimony asshown hereafter.c.ConclusionsBoth the Company and the General Counsel had onlyone witness to testify about the circumstances of PersonnelManager Stewart taking deckhand Frank to the motelwhere the union organizers were staying, and Frank'sdecision to engage in surveillance there.Neither of the twowitnesses proved to be entirely trustworthy.Even if Stewart's testimony were believed that Frank leftthe G. CLinsmierbecause his nose (injured over a yearearlier)was bothering him, the evidence shows that theCompany agreed to pay Frankhis full wages while he wasengaging in surveillance of the Union-rather thanproceeding to see a doctor for the physicalexamination.However, after weighing all the evidence,I consider it morelikely that neither Stewart nor Frank gave a factual accountof how Frank happened to go to the motel in the first place.As previously indicated, Stewart's denial that he had everdiscussed the Union with Frank is discredited. AlthoughFrank is found not to be a forthrightwitness, he appearedto be more trustworthy than Stewart. Where there is only achoice between the word of one or the other, withoutcredible evidence or circumstances supporting Stewart'stestimony, I credit Frank's testimony as bemg more likelyto be reliable. Accordingly I find, as testified by Frank, thatwhen Frank volunteered in December 1968, to engage inunion activity surveillance, Stewart indicated that thiswould be a good idea and asked Frank to find out who werefor the Union on the various boats where he worked. I alsocredit Frank's testimony that after he discovered a unionradio in the room next to his in the motel, both Stewart andDispatcher Falls suggested to him that he engage in thesurveillance, while assuring him that he would be paid fullwages while doing so.I further credit Frank's testimonythat Stewart told him to use the prior nose injury as anexcuse to conceal his real purpose for staying in the motelduring the week before the election.Itherefore find, as alleged in the complaint, thatdeckhand Frank was the Company's agent during the weekpreceding the February 14 balloting when Frank wasengaged in the alleged union activity surveillance.C.Alleged Spying on Union RepresentativesAs deckhand Frank credibly testified, Union OrganizerTom Walsh came to Frank's room on the first or secondday of Frank's stay in the motel, and invited him to Walsh'sroom for coffee. Before going to Walsh's room, Franktelephoned Personnel Manager Stewart and reported theinvitation. Stewart told Frank to get all the information hecould:what boats the organizers were visiting, whichemployees had union authorization cards to be signed, andwhich employeeswere signing them. DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter,Frank spent much time with the unionorganizers,pretending to be interested in helping themorganize.As heobtained information(who were coming tothe motel to visit the union agents, who were signing pledgecards, when and where the organizers planned to visit thetugboats, etc.), he reported it to Stewart daily, over thetelephone,in person at the office, and in written notes.Stewart admitted that Frank reported to him that weekabout the union activity, both by telephone and whenFrank "would drop by the office just about every day."Stewart also admitted receiving the written notes fromFrank during thistime.(Stewart claimed that he did notknow what happened to the notes.) When asked if Frankever told him "where the union organizers were going,"Stewart first denied it, stating "No. He may have said wheretheyhad been,but he never came out and said they aregoing here or there, right like that." (Emphasis supplied.)Then, in response to other questions, he changed histestimony. He testified that Frank would call and reportthat "they said they were going this way or that way andthat was about it." Later on cross-examination, he testifiedthat Frank quite often "had his docks mixed up. . .Frankmay tell me that, well, they are going to Good Hope and theboat actually might be going to Norco or may stop atanother dock." (Still later, Stewart testified that he did notrecall whether Frank kept in contact with him by telephonethat week-despite his earlier testimony about receivingtelephone calls from Frank.)Thus, Personnel Manager Stewart admittedly receivedreports from Frank about the Union's organizing activitiesafter,as hasbeen found, he agreed to pay Frank his fullwages while staying in the motel to obtain the information.I therefore find, as alleged in the complaint, that during theweek preceding the February 14 balloting, the Company"by its agent, Louis A. Frank," engaged in surveillance andreporting of the union activities of its employees, and"engaged in surveillance of the union activities of itsemployeesby spyingupon certain union agents at theK'TeriMotel in Chalmette, Louisiana, and reporting toRespondent which of its boats said union agents werevisiting," in violation of Section 8(a)(1) of the Act. Even ifcredited,Stewart's testimony that he did not use theinformation in any way would not be a defense to theunlawful spying.However, the evidence indicates thatStewart did utilize the information about where the unionagentswere going to meet the boats, by dispatchingcompany personnel to the docks to prevent the agents fromvisiting the tugboat crews. (I discredit Stewart's testimony,at one point, that hisonlysource of information where theorganizers were going was the boat captain or wheelman,that "at times they would call and say, well, the men are ontheir way down here. I see them on the levee or somethinglike that nature." He elsewhere admitted that Frankreported such information to him.)D.Other Alleged Section 8(a)(1) Conduct1.Creating impression of surveillanceOn directexamination,deckhand Frank testified that onFebruary 14, as he and three other employees were beingdriven to the polls to vote, General Manager Redding andPersonnelManager Stewart"stopped us before we got tothe polls and told us that [prounion employee] Broussardwas soliciting or talking for the Union before we had achance to vote,and for us to stay away from him." Hetestified that Redding and Stewart were riding in a greenFord or Mercury.On cross-examination,Frank testifiedthat this happenedsomewhereon the highway, but that hedid not remember how the company officials stopped them,which way the green car was facing,or "whether we wasparked on the shoulder or whether we were side to side." Itwas raining hard.Stewart denied that this happened.He testified that afterhe and Redding met with union representatives to help setup the voting arrangements,they got in their car (a blueChevrolet), backed up about 50 to 75 yards, and waitedthereuntilafter the balloting was over.The unionrepresentativeswere parked nearby.This testimony iscorroborated by Redding (who impressedme asan honestwitness).None of the union representatives was called todeny that they were parked nearby the company car, or thatthe company officials remained at that location throughoutthe balloting.IdiscreditFrank's testimony about thematter,and discredit Stewart'sdenial inasmuch as it iscorroborated by Redding and not disputed by the unionrepresentatives.Accordingly, I find without merit theallegations in the complaint that the Company created theimpression of surveillance on February 14.2.Alleged threatsFollowing theelection,deckhand Frank worked for theCompany from February 24 to March 10, March 20 to 25,and May 6 to 17.He testified that sometime after hereturned to work,he went to Personnel Manager Stewart'soffice.The telephone rang.Frank answered it and calledStewart because it was a collect call. Stewart returned to theroom,accepted the call,and said that Port Engineer L. Z.Walker wanted to speak to Frank. (Frank had stated in apretrialaffidavit that the telephone rang and Stewartanswered it.) According to Frank,Walker"asked me if Iknew where Broussard lived. . .or where he was working"and "told me that he would get him in a bar and get himdrunk and take him out back and get a bunch of boys tobeat him up and get the truth out of him."Port Engineer Walker,whose office is in New Iberia,Louisiana,denied placing a collect call,testifying that hewould have no occasion to do so because he daily placedcalls to the Chalmette office by direct dialing, and becausehe has a company telephone in his home and has acompany credit card for placing calls. He denied having thetelephone conversation with Frank,testifying that he is anelderman in theMormon Church,isstrictlyagainstconsuming alcoholic beverages,and does not frequent bars.I credit his denial.Frank further testified that on the same occasion, whilehe was in Stewart's office,Stewart stated"he'd find outsooner or later who signed"and "if they do somethingwrong on the boat, that he'd just go ahead and firethem"-that all the Union "wanted to do was to take ourmoney." Not only is this much the same threat as Franktestifiedwas made by Stewart in December 1968 (beforethe election),but it appears that such a threat(concerning EDWARDS TRANSPORTATION CO.9the signingof cards) would not as likely be made after theelection.Ialso notethat the evidence clearly shows thatFrank had much difficulty ir. remembering dates. Ithereforefind that the General Counsel has failed to provethat this threat was made on or after February 4, within the6-month limitationperiod.Frank also testified that "I'd say around between Marchand May," when he was on the G.C. Linsmier,PersonnelManager Stewart came on board and said "if we wanted theUnion, go get the Union, but there won't be any moreloaning of money, and the ones that don't show up after tendays off to go back to work, we would let them go, just haveto find another job." Frank testified that the G.C. Linsmierwas working around Venice, Louisiana, at the time, that theboat runs "on up to Baton Rouge" and other places, andthat it was tied up on the day Stewart came on board. Icredit Frank's testimony that the threats were made, anddiscreditStewart'sunsupported denial.However theGeneral Counsel has again failed to prove that this conductoccurredwithin the 6-month limitation period. Theevidence shows that Frank was on the G.C. LinsmierfromJanuary 30 until he left the boat at Venice on February 6.The General Counsel has failed to prove that Stewartboarded the boat on or after February 4. In his brief, theGeneral Counsel contends that Frank may have beenconfused about thenameof the boat, and that a findingshould be made that the threats were made sometimebetween February 24 and May 15. However, to thecontrary, I find that from the content of the threats(including the statement, "if we wanted the Union, go gettheUnion"), they were made before the election, notafterwards.Accordingly, I find that the alleged threat by Walker wasnot made, and that the threats made by Stewart were notproved to have been made on or after February 4, withinthe 6-month limitation period.CONCLUSIONS OF LAW1.By employing a deckhand to act as a company spy,by engaging in surveillance of the Union's organizingheadquarters through the conduct of the paid agent, and byalso engagingin surveillance of its employees' unionactivities through this agent, the Company interfered withthe employees' Section 7 rights and thereby engaged inunfair labor practices affecting commerce within themeaningof Section 8(a)(1) and Section 2(6) and (7) of theAct.2.The General Counsel has failed to prove that theCompany's threats of discharge and loss of benefitsoccurred within the 6-month limitation period.3.The Company did not, after the election, threatenviolence or create the impression of surveillance of itsemployees' union activities.THE REMEDYThe Respondent will be ordered to cease and desist fromthe unfair labor practices found and from like or relatedinvasions of the employees' Section 7 rights, and to postappropriate notices.Accordingly, on the basis of the foregoing findings andconclusions,and on the entire record,I issue pursuant toSection 10(c) of the Actthe following recommended:ORDERRespondent,Edwards Transportation Company, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Employing any person to engage in surveillance at aunion's organizing headquarters.(b)Engaging in surveillance of its employees' unionactivities.(c) In any like or related manner interfering with therights of employees guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Post on each of its boats and at its Chalmette,Louisiana, office copies of the attached notice marked"Appendix."2 Copies of the notice, on forms provided bytheRegional Director for Region 15, after being dulysigned by an authorized representative of the Respondent,shallbe posted by the Respondent immediately uponreceipt thereof, and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director of Region 15, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.3IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.2 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings, conclusions,recommendations,and recommended Order hereinshall,as providedin Section102.48 of theRules and Regulations, beadopted by the Board and becomeits findings,conclusions, and order andallobjectionsthereto shallbe deemedwaived forall purposesin the eventthat the Board's Orderis enforcedby a judgment of a United States CourtofAppeals, the wordsin the noticereading "Posted by Oider of theNationalLaborRelationsBoard" shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcingan Order of the National LaborRelations Board "3 In the eventthat this recommendedOrder is adopted by the Board,this provision shall be modified to read- "Notify the Regional Director forRegion 15, inwriting, within 10 days from the date of this Order, whatsteps the Respondenthas takento comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT pay any employee to engage as acompany spy at the organizing headquarters of InlandBoatmen's Union of the Seafarers' International UnionofNorth America, Atlantic, Gulf, Lakes and InlandWaters District, AFL-CIO, or any other union.WE WILL NOT engage in surveillance of ouremployees' union activities. 10DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT unlawfully interfere with our employ-This is an official notice and must not be defaced byees' union activities.anyoneThis noticemust remainposted for 60 consecutive daysEDWARDS TRANSPORTATIONfrom the dateof posting and must notbe altered, defaced,COMPANYor covered by any othermaterial.(Employer)Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, T6024DatedByFederalBuilding(Loyola), 701 Loyola Avenue, New(Representative)(Title)Orleans, Louisiana 70113, Telephone 504-527-6361.